Exhibit 10.2

2009 Short-Term Incentive Plan of Alon Goren

2009 STI Goals

 

Name: Alon Goren    Job Title: CTO & Chairman Effective Dates of Plan: 1/1/09 –
12/31/09    Business Unit: Central Product Development STI Potential: 70% of
Base Salary    Manager: John Heyman

Goals:

 

Goal Description

   Weight     Payout
Timing   

Budget

(show qtrly if applicable)

   Target
(show qtrly if applicable)    Comments

Company Operating Income – 67% paid at Budget

   67 %   Annual   

Q1 = N/A

Q2 = N/A

Q3 = N/A

Q4 = N/A

Annual = [xxxxxx]*

   Q1 = N/A


Q2 = N/A

Q3 = N/A

Q4 = N/A

Annual = N/A

  

Operational objectives as determined by the CEO. This portion of bonus is only
paid out if the Operating Income budget is achieved.

   33 %   Annual         

 

* Filed under an application for confidential treatment.